Title: To James Madison from Leonard Peirce, 24 December 1816
From: Peirce, Leonard
To: Madison, James


        
          Sir
          Millbury Massachusetts Decm. 24th 1816
        
        Having obtained the consent of my parents to enter as a cadet in the Military Academy of the United States I would solicit from you an appointment to the Academy at West Point should there not be a full complement of cadets there; and if there should, to any other Academy which Congress has or may or established at their present session
        I am eighteen years of age, and have received a thorough knowledge of reading, writing and arithmetic. If you should please to honor me with an appointment I wish you would forward it to me as soon as is convenient and I will produce articles of agreement as the law directs. Yours With respect,
        
          Leonard Peirce
        
      